972 So.2d 325 (2008)
In re Tyrone C. BROWN.
No. 2007-B-2333.
Supreme Court of Louisiana.
January 11, 2008.


*326 ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent, a disbarred attorney, was convicted of operating a motor vehicle while under the influence of alcohol. Prior to the filing of new formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Tyrone C. Brown, Louisiana Bar Roll number 19302, be adjudged guilty of additional violations which warrant discipline and which may be considered in the event he applies for readmission from his disbarment in In re: Brown, 01-2863 (La.3/22/02), 813 So.2d 325, after becoming eligible to do so. Because the violations of which we now adjudge respondent guilty involve the use of alcohol, we specifically direct respondent to comply with the provisions of Supreme Court Rule XIX, § 24(E)(3) in the event he applies for readmission.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.